Citation Nr: 0844638	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, to include on a presumptive basis due to agent 
orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for adenocarcinoma of the 
prostate.

When this case was before the Board in April 2006, it was 
remanded for further development.  It is now before the Board 
for further appellate action.

The veteran raised the issue of clear and unmistakable error.  
Since the RO decision denying the veteran service connection 
for adenocarcinoma of the prostate has not been finalized and 
the veteran's claim is pending before thee Board, there is no 
issue of CUE.


FINDING OF FACT

The veteran's adenocarcinoma of the prostate is due to 
service.


CONCLUSION OF LAW

The veteran's current adenocarcinoma of the prostate was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2007).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).

For veteran's exposed to herbicides, the following diseases 
shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, or porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran claims that his current prostate cancer is due to 
his exposure to chemicals, including agent orange, when he 
worked as the Chief of the Air Force Environmental Law 
Division.  The veteran does not claim nor does the evidence 
show that he served in Vietnam during the Vietnam era.

In April 2006, the Board remanded the case so that the RO 
could follow the VA Manual M21-1MR, Part IV, Subpart ii, 
2.C.10.m in order to verify whether the veteran was exposed 
to herbicides in locations other than Vietnam.  Pursuant to 
this remand, the RO sent the veteran a letter in October 2006 
requesting that the veteran provide the specific dates, 
locations, and nature of alleged herbicide exposure.  The 
veteran responded in January 2007 that he did not know the 
exact dates of his exposure to herbicides and was only able 
to provide time periods: 1979 to 1982 and from 1986 to 1992.  
These time periods were not specific enough for the RO to 
verify his exposure and in addition, the veteran did not 
provide the exact locations for these time periods.  Although 
prostate cancer is subject to presumptive service 
connection on the basis of herbicide exposure, there is no 
evidence verifying the veteran's exposure to herbicide.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e).  
Therefore, entitlement to service connection on presumptive 
basis is not warranted.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.309(e).  

With regard to direct service connection, the veteran is 
cancer free but experiences residuals from his treatment of 
prostate cancer and therefore has a current disability.  

Service treatment records are negative for any complaints, 
treatment, or diagnoses pertaining to the prostate.  The 
veteran's retirement examination conducted in May 1992 stated 
that the prostate examination was within normal limits.

In May 1998, the veteran was diagnosed with adenocarcinoma of 
the prostate.  

Since the time the veteran remanded the case, the veteran has 
submitted two opinions by physicians that discuss how the 
veteran's current prostate cancer is related directly to the 
veteran's service.

In August 2006, Dr. C., a urologist who has written 
extensively on the diagnosis of prostate cancer, opines that 
the veteran's prostate cancer was initiated while he was on 
active duty and some time before his October 1992 retirement.  
He based his decision on the facts of the veteran's young age 
at the time of diagnosis, his PSA readings, biopsy result and 
Gleason score.  He further opined that the digital rectal 
examination used at the time of the veteran's retirement was 
completely inadequate to detect early stage prostate cancer.  
He stated that early stage cancer should have been indicated 
by a standard PSA test if one had been administered.  He 
concluded that it was more likely that the veteran's cancer 
was initiated while he was on active duty based on his duties 
and lifestyle in the military compared to his work and life 
after retirement.  He also stated that there are no other 
causes apparent post retirement that would account for the 
1998 cancer diagnosis.  

In October 2006, Dr. B. opined that the veteran developed 
prostate cancer during active military service before the 
date of his diagnosis.  Dr. B. based his opinion on medical 
information and a list of hazardous substances at the sites 
where the veteran worked.  He stated that the veteran was at 
very high risk of developing prostate cancer.  Dr. B. stated 
that he was absolutely convinced that the veteran already had 
prostate cancer growing during the time of his service.

The remaining question is whether the current disability can 
be linked to disease or injury in service.  The undisputed 
medical opinions are to the effect that the veteran's 
prostate cancer is the result of exposure to herbicide in 
service.  There is no competent evidence against these 
conclusions that the veteran's prostate cancer was secondary 
to herbicide exposure in service.  Resolving reasonable doubt 
in the veteran's favor, the claim is granted. 38 U.S.C.A. § 
5107(b). 


ORDER

Entitlement to service connection for adenocarcinoma of the 
prostate, to include as due to exposure to Agent Orange is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


